Title: General Orders, 12 April 1780
From: Washington, George
To: 


          
            Head Quarters Morristown April 12th 1780
            Parole Maryland  Countersigns Williams, Baltimore.
          
          [Officers] Of the Day Tomorrow[:] Colonel H. Jackson[,] Lieutenant Colonel Robinson[,] Brigade Major Maxwell’s Brigade
          As the late draught from the Line to reinforce the Commander in Chief’s Guard is only Temporary the men are to be furnished with Pay and Clothing from their respective regiments in the same manner as if they had not been drawn out.
          Captain Lieutenant Waters of the 1st Regiment of Artillery is appointed Adjutant to the same from the 21st of September 1778.
        